Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.

 Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the closest prior of record, Manninen (International Publication No. WO 2011157883 A1) figures 5a-5b teaches an RFID antenna wherein a tapered feeding stub (4’’’) disposed between the loop (4’’) and the first electrical conductor (4’), wherein the tapered feeding stub (4’’) has varying widths, wherein a width of the tapered feeding stub (4’’’) varies between the loop (4’’) and the first electrical conductor (4’). However, the prior of record does not teach or suggests: wherein the loop and the tapered feeding stub have varying widths, wherein a width of the tapered feeding stub varies between the loop and the first electrical conductor to adjust an impedance matching of the RFID antenna, and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the tapered feeding stub, the radiator, and the loop. As recited in independent claims 21, 34 and 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845